Affirming.
Appellant here was appellee in the case of Asher, et al. v. Mosely, reported in 201 Ky. 703, 258 S.W. 320. After the return of that cause to the Leslie circuit court, and after judgment was entered in favor of Asher, et al., as directed by this court, Mosely began this action by filing a petition for a new trial, alleging therein that he has discovered new evidence. A demurrer was sustained to his petition, and he has appealed. In the former opinion we said:
    "The evidence is entirely satisfactory, that the plaintiffs (Asher, et al.) . . . had been in actual occupancy and possession of that deeded boundary . . . for longer than the statutory period at the time of the institution of this (that) action, and that during that time no other than they and their tenants had occupied any part of the deeded boundary."
The correctness of this part of the former judgment is not questioned in the alleged newly discovered evidence. Hence the demurrer to Mosely's petition was properly sustained.
The judgment is affirmed.